Citation Nr: 0630260
Decision Date: 09/25/06	Archive Date: 01/18/07

Citation Nr: 0630260	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-15 346	)	DATE SEP 25 2006
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis.  

2.  Entitlement to service connection for non-nephrotic 
proteinuria with IgA nephropathy.  


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION


The veteran served on active duty for 13 years and 9 days and 
was discharged in September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal 
ensued following a November 2002 rating decision which, in 
part, denied the current claims.  The veteran appealed and 
provided testimony at the RO in March 2004.  


ORDER TO VACATE

In a December 5, 2005, Board decision, service connection for 
prostatitis was denied on the basis that this condition was 
not currently demonstrated.  That decision also denied 
service connection for non-nephrotic proteinuria with IgA 
nephropathy on the basis that this disorder was not present 
during service or until many years thereafter.  Additionally, 
it was noted that there was no competent medical evidence 
attributing this condition to any incident of service to 
include prostatitis or an abnormal urine reading.  

In February 2006, the veteran submitted VA treatment records 
from 2005 and 2006, many of which were "constructively part 
of the record" at the time of the Board decision, but were 
not considered by the Board.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the Board finds that this 
submission of records warrants vacatur and additional 
appellate review.  

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.904 (2005).    

Accordingly, the December 5, 2005, Board decision addressing 
the issue of entitlement to service connection for 
prostatitis and non-nephrotic proteinuria with IgA 
nephropathy is vacated.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0532747	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis.  

2.  Entitlement to service connection for non-nephrotic 
proteinuria with IgA nephropathy.  


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for 13 years and 9 days and 
was discharged in September 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal 
ensued following a November 2002 rating decision which, in 
part, denied the current claims.  The veteran appealed and 
provided testimony at the RO in March 2004.  


FINDINGS OF FACT

1.  Prostatitis is not currently demonstrated.  

2.  Non-nephrotic proteinuria with IgA nephropathy was not 
present in military service or until many years thereafter; 
there is no competent medical evidence attributing this 
condition to any incident of service to include prostatitis 
or an abnormal urine reading.  


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  Non-nephrotic proteinuria with IgA nephropathy was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOCs) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that a VCAA letter was sent to the veteran 
in July 2002, prior to the initial denial of service 
connection for prostatitis and non-nephrotic proteinuria with 
IgA nephropathy in November 2002.  More over, the March 2003 
SOC and the October 2004 SSOC specifically advised him as to 
what evidence the RO had in its possession and what evidence 
was still needed.  Specifically, these documents notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claim.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  It is 
noted that a Veterans Health Administration (VHA) opinion was 
recently obtained as to the claims at hand.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Service connection

Review of the service medical records reflects that the 
veteran was treated for an acute episode of prostatitis in 
July 1966.  Testing showed albumin at 100 milligrams in his 
urine.  He was treated with medication (tetracycline and 
gantrisin) and sitz baths.  Several days later he was seen 
again, and his prostate was still tender and boggy.  Another 
medication was added to his treatment regimen.  The veteran 
was hospitalized on July 20, 1966, and diagnosed as having 
infectious mononucleosis.  The prostate at that time was 
still slightly tender, but urinalysis was negative.  No 
prostate residuals of this condition were noted at time of 
service separation examination in September 1972.  

Post service treatment documents include private and VA 
treatment records dated from 1984 through 2005.  Clinical 
findings in these documents that are pertinent to the claims 
of service connection for prostatitis and non-nephrotic 
proteinuria with IgA nephropathy include a December 1993 
report showing that the veteran was seen for gross hematuria.  
At that time, it was noted that he had been treated for 
prostatitis in 1966.  Exam in 1993 showed that his prostate 
was smooth but 1+ enlarged.  His urine was clear.  
Subsequently dated records reflect a diagnosis of proteinuria 
on numerous occasions.  Specifically, this condition was 
initially noted upon private record in 1995 and upon numerous 
tests thereafter.  

When examined by VA in September 2000, prostatitis was noted 
by history.  The veteran underwent a kidney biopsy in January 
2003 at a VA facility.  The biopsy showed changes 
characteristic of IgA nephropathy.  

In support of his claims for service connection, the veteran 
submitted an excerpt from a medical treatise regarding IgA 
nephropathy.  This information that was obtained from the 
Internet was added to the record in November 2003.  Review of 
this medical information provides facts regarding IgA 
nephropathy, to include that it is a relatively newly 
recognized disease, now known as the most common form of 
glomerulonephritis.  Without treatment, this condition might 
end in renal failure.  It occurs at any age, and the course 
is variable with fifteen to forty percent eventually ending 
up with end stage renal disease.  

At a personal hearing in March 2004, the veteran provided 
testimony in support of his claims.  Essentially, it is his 
contention that he has prostatitis of service origin and his 
inservice treatment for that condition and his abnormal urine 
reading reflects that IgA nephropathy also had its onset 
during service.  He also argued that the taking of aspirin 
and codeine for his prostatitis had an effect on his kidneys.  

A private physician opined in an April 2004 statement that 
more likely than not, the veteran's non-nephrotic range of 
proteinuria had progressed to IgA nephropathy.  He pointed 
out that when the veteran was hospitalized in 1966, there was 
a significant amount of protein in the urine.  He opined that 
this could have been an early indication of kidney disease 
like the IgA nephropathy which was currently diagnosed.  

VA examination report dated in August 2004 also noted a 
diagnosis of non-nephrotic proteinuria with IgA nephropathy.  
The veteran's prostatitis was noted by history only.  Digital 
examination was essentially negative.  The examiner also 
provided an opinion as to the etiology of the veteran's IgA 
nephropathy.  He indicated that he had reviewed the claims 
file in great detail before forming his conclusions.  
Specifically, he noted that while the veteran had albumen of 
100 milligrams in his urine in early July 1966, this was when 
he had fever of 101 degrees and malaise.  When the veteran 
was hospitalized in late July 1966 for treatment of 
infectious mononucleosis, the urine was negative and 
urinalysis was negative at discharge 6 years later in 1972.  
The VA examiner stated that as the veteran's IgA nephropathy 
was not diagnosed until 30 years after separation from 
service, it was his opinion that is was unlikely that this 
condition was caused or aggravated by military service.  

Additional post service documents include a medical opinion 
as offered by a private nephrologist dated in September 2004.  
The veteran's history of proteinuria during service was noted 
as was the subsequent post service diagnosis of IgA 
nephropathy.  He reported that there were multiple possible 
theories as to the etiology of IgA nephropathy and that he 
was unable to give a definite opinion as to when this 
condition started in the veteran.  

In May 2005, the Board requested a specialist's opinion as to 
the likelihood that the veteran's non-nephrotic proteinuria 
with IgA nephropathy was related to service, to include the 
inservice abnormal urine reading in 1966.  

In his August 2005 response, the Chief of the Nephrology 
Section at a VA facility noted that he reviewed the veteran's 
claim with the specific aim of determining whether service 
connection was warranted for prostatitis and non-nephrotic 
proteinuria with IgA nephropathy.  He reviewed the claim and 
provided a summarization of the veteran's treatment regarding 
the conditions on appeal.  In his opinion, there was 
definitive evidence that the veteran had had two urogenital 
conditions, prostatitis, and IgA nephropathy.  He found that 
the first manifestations of acute prostatitis occurred during 
the veteran's active military service in July 1966.  While he 
saw no further attacks of this condition during this service, 
he noted that approximately 21 years later, it was noted that 
the veteran had prostatic enlargement which, he reported, was 
seen in essentially all men with advanced age.  He related 
the veteran's prostatitis to his active duty time.  

As to the etiology of non-nephrotic proteinuria with IgA 
nephropathy, the specialist noted that there were numerous 
urine examinations conducted during service which showed 
normal urine findings.  He opined that this strongly 
suggested that proteinuria in July 1966 was transient and 
represented most probably, the phenomenon of febrile 
proteinuria which was encountered frequently in acute febrile 
illnesses.  The physician also noted that the veteran was 
noted to have proteinuria in the 1990s, approximately 20 
years after his separation from active duty.  It was also 
noted that the January 2003 biopsy provided convincing 
evidence of IgA nephropathy.  He explained that this disorder 
could be a primary kidney condition without evidence of other 
organ diseases or could be seen as a secondary condition 
complicating other diseases.  In patients with primary IgA 
nephropathy, attacks of severe hematuria, sometime with 
proteinuria, could sometimes be provoked by other infections, 
primarily upper respiratory tract infections, but had not 
been described in patients with prostatitis.  

The specialist also noted that prostatitis was not listed in 
textbooks of kidney disease as among the conditions that 
caused secondary IgA nephropathy.  To verify this point, he 
carried out an electronic literature search cross referencing 
prostatitis IgA nephropathy.  No citations were found.  

In conclusion, the specialist stated that there was no 
evidence in the literature linking prostatitis to IgA 
nephropathy.  He added that the interval of approximately 25 
years or so between the first documentation of a transient 
proteinuria and the later development of persistent 
proteinuria that led to the diagnosis of IgA nephropathy 
strongly suggested that any etiologic association between the 
proteinuria in 1966 and the IgA nephropathy in the 199s was 
highly unlikely.  He summarized that the veteran's first 
manifestation of prostatic disease (prostatitis) occurred 
during active service.  However, he found it highly unlikely 
that IgA nephropathy was either caused by prostatitis or 
started during active service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

As to the veteran's claim of service connection for 
prostatitis, it is noted that he was treated for this 
condition during service.  However, it appears that this 
condition resolved without residuals as subsequently dated 
treatment records are negative for such as was a service 
separation exam report.  Post service records are negative 
for additional prostate problems until many years after 
service.  Specifically, it is noted that the veteran was seen 
for gross hematuria in 1993.  Reference was made to his 
history of prostatitis, and it was noted that his prostate 
was enlarged and inflamed.  Subsequently dated records 
essentially pertain to the veteran's non-nephrotic 
proteinuria with IgA nephropathy and do not reflect 
additional diagnoses of prostatitis.  This includes upon 
recent private and VA exams in 2004.  Additionally, the 
record includes a specialist's opinion that this condition 
was initially seen during service.  The Board notes, however, 
that what is not shown is active prostatitis at this time.  
As noted above, this condition is only noted by history at 
the current time, and no residuals have been attributed to 
this condition by competent medical evidence.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of prostatitis, the claim must be denied.

Turning to the claim of service connection for non-nephrotic 
proteinuria with IgA nephropathy, the Board notes there are 
contradictory opinions of record as to whether this 
disability is of service origin.  It is the Board's 
conclusion that the medical evidence of record does not 
support a grant of the veteran's claim of service connection 
for non-nephrotic proteinuria with IgA nephropathy.  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this respect, the Board notes that 
VA examiners' opinions dated in 2004 and 2005 do not support 
the veteran's claim.  Specifically, these opinions reflect 
that there is no association between the post service 
diagnosis of non-nephrotic proteinuria with IgA nephropathy 
and any incident of service and that this condition is not 
the result of inservice prostatitis or an abnormal urine 
reading.  

The Board gives these opinions high probative value in that 
these examiners reviewed the entire claims file before 
providing their opinions.  One examination also involved 
evaluation of the veteran and another involved extensive 
medical research.  It is the Board's conclusion that these 
medical professionals are in the best position to make a 
determination as to the etiology of a condition as they were 
made aware of the question of etiology being raised and 
provided with the veteran's entire claims file for review.  

While the Board considered the private physician's opinion 
dated in April 2004 that supports the veteran's contention 
that his non-nephrotic proteinuria with IgA nephropathy was 
evidenced during service by the level of protein in the 
veteran's urine as noted in 1966, it is concluded that this 
opinion is of limited probative value.  In contrast to the 
specialist's opinion, this opinion was not apparently based 
on any research of medical literature.  The specialist 
specifically noted that medical literature regarding IgA 
nephropathy did not list prostatitis as a condition that 
caused IgA nephropathy.  Additionally, the specialist noted 
that his opinion that the abnormal urine reading during 
service did not reflect IgA nephropathy was corroborated by 
the fact that several normal readings were noted during 
service.  He related the febrile proteinuria in 1966 to the 
veteran's acute febrile illness at the time.  These clinical 
findings are corroborated by the previous VA examiner's 2004 
opinions.  

Simply put, non-nephrotic proteinuria with IgA nephropathy 
was not shown until many years after service, and medical 
personnel have contributed competent medical evidence that 
does not support the veteran's contention that this disorder 
is or service origin.  Thus, the claim is denied.  

As to both of the claims on appeal, the Board acknowledges 
the sincerity of the veteran's statements in support of his 
claims.  He is certainly competent to provide an account of 
the symptoms that he experiences and has experienced.  Hayes 
v. Brown, 9 Vet. App. 67, 72 (1996); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  However, since he is a lay person, he 
is not competent to offer an opinion requiring medical 
knowledge or expertise.  Therefore, the Board finds that his 
statements, no matter how sincere, cannot be utilized in lieu 
of competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for prostatitis and non-
nephrotic proteinuria with IgA nephropathy is warranted.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
grant the veteran's claim.  The appeal is accordingly denied.  


ORDER

Entitlement to service connection for prostatitis is denied.  

Entitlement to service connection for non-nephrotic 
proteinuria with IgA nephropathy is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


